Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Claims 1-32 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “An apparatus for random vector generation in a neural network, comprising: a controller unit configured to receive a random vector generation instruction to generate a random vector that includes one or more elements, wherein the instruction indicates a predetermined distribution and includes a count of the elements and an address of the random vector; and a computation module configured to generate, in response to the random vector generation instruction, the one or more elements, wherein the one or more elements are subject to the predetermined distribution.”
 	Examiner has found prior art in the same field of endeavor in Gilad-Bachrach et al. (US 2018/0268283 A1). Gilad teaches a computer system for predictive modeling from distributed data sets, where the predictive model is a neural network and a perturbation value is generated as a random vector (see abstract, fig. 4, par. 0118). 
The system of Gilad does not teach “wherein the instruction indicates a predetermined distribution and includes a count of the elements and an address of the random vector; and a computation module configured to generate, in response to the random vector generation instruction, the one or more elements, wherein the one or more elements are subject to the predetermined distribution.”
Furthermore, claims 1-32 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648